 


109 HR 2981 RH: To amend the Small Business Act to expand and improve the assistance provided by Small Business Development Centers to Indian tribe members, Alaska Natives, and Native Hawaiians.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 119 
109th CONGRESS 1st Session 
H. R. 2981 
[Report No. 109–206] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Udall of New Mexico (for himself, Ms. Velázquez, Mr. Oberstar, Mr. Case, Mr. Grijalva, Mr. Abercrombie, Mr. McDermott, Mr. Reyes, Mr. Honda, Mr. Hastings of Florida, Mr. Pallone, Mr. Young of Alaska, Mr. Towns, Mr. Matheson, Ms. Herseth, Mrs. Cubin, Ms. McCollum of Minnesota, Mr. Moran of Virginia, and Mr. Manzullo) introduced the following bill; which was referred to the Committee on Small Business 
 

July 28, 2005
Additional sponsors: Mr. Udall of Colorado, Mr. Michaud, and Mr. Renzi

 
July 28, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 17, 2005 
 
A BILL 
To amend the Small Business Act to expand and improve the assistance provided by Small Business Development Centers to Indian tribe members, Alaska Natives, and Native Hawaiians. 
 
 
1.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Approximately 60 percent of Indian tribe members and Alaska Natives live on or adjacent to Indian lands, which suffer from an average unemployment rate of 45 percent. 
(2)Indian tribe members and Alaska Natives own more than 197,000 businesses and generate more than $34,000,000,000 in revenues. The service industry accounted for 17 percent of these businesses (of which 40 percent were engaged in business and personal services) and 15.1 percent of their total receipts. The next largest was the construction industry (13.9 percent and 15.7 percent, respectively). The third largest was the retail trade industry (7.5 percent and 13.4 percent, respectively). 
(3)The number of businesses owned by Indian tribe members and Alaska Natives grew by 84 percent from 1992 to 1997, and their gross receipts grew by 179 percent in that period. This is compared to all businesses which grew by 7 percent, and their total gross receipts grew by 40 percent, in that period. 
(4)The Small Business Development Center program is cost effective. Clients receiving long-term counseling under the program in 1998 generated additional tax revenues of $468,000,000, roughly 6 times the cost of the program to the Federal Government. 
(5)Using the existing infrastructure of the Small Business Development Center program, small businesses owned by Indian tribe members, Alaska Natives, and Native Hawaiians receiving services under the program will have a higher survival rate than the average small business not receiving such services. 
(6)Business counseling and technical assistance is critical on Indian lands where similar services are scarce and expensive. 
(7)Increased assistance through counseling under the Small Business Development Center program has been shown to reduce the default rate associated with lending programs of the Small Business Administration. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To stimulate economies on Indian lands. 
(2)To foster economic development on Indian lands. 
(3)To assist in the creation of new small businesses owned by Indian tribe members, Alaska Natives, and Native Hawaiians and expand existing ones. 
(4)To provide management, technical, and research assistance to small businesses owned by Indian tribe members, Alaska Natives, and Native Hawaiians. 
(5)To seek the advice of local Tribal Councils on where small business development assistance is most needed. 
(6)To ensure that Indian tribe members, Alaska Natives, and Native Hawaiians have full access to existing business counseling and technical assistance available through the Small Business Development Center program. 
2.Small Business Development Center assistance to Indian tribe members, Alaska Natives, and Native Hawaiians 
(a)In generalSection 21(a) of the Small Business Act (15 U.S.C. 648(a)) is amended by adding at the end the following: 
 
(8)Additional grant to assist Indian tribe members, Alaska Natives, and Native Hawaiians 
(A)In generalAny applicant in an eligible State that is funded by the Administration as a Small Business Development Center may apply for an additional grant to be used solely to provide services described in subsection (c)(3) to assist with outreach, development, and enhancement on Indian lands of small business startups and expansions owned by Indian tribe members, Alaska Natives, and Native Hawaiians. 
(B)Eligible StatesFor purposes of subparagraph (A), an eligible State is a State that has a combined population of Indian tribe members, Alaska Natives, and Native Hawaiians that comprises at least 1 percent of the State’s total population, as shown by the latest available census. 
(C)Grant applicationsAn applicant for a grant under subparagraph (A) shall submit to the Administration an application that is in such form as the Administration may require. The application shall include information regarding the applicant’s goals and objectives for the services to be provided using the grant, including— 
(i)the capability of the applicant to provide training and services to a representative number of Indian tribe members, Alaska Natives, and Native Hawaiians; 
(ii)the location of the Small Business Development Center site proposed by the applicant; 
(iii)the required amount of grant funding needed by the applicant to implement the program; and 
(iv)the extent to which the applicant has consulted with local Tribal Councils. 
(D)Applicability of grant requirementsAn applicant for a grant under subparagraph (A) shall comply with all of the requirements of this section, except that the matching funds requirements under paragraph (4)(A) shall not apply. 
(E)Maximum amount of grantsNo applicant may receive more than $300,000 in grants under this paragraph for one fiscal year. 
(F)RegulationsAfter providing notice and an opportunity for comment and after consulting with the Association recognized by the Administration pursuant to paragraph (3)(A) (but not later than 180 days after the date of enactment of this paragraph), the Administration shall issue final regulations to carry out this paragraph, including regulations that establish— 
(i)standards relating to educational, technical, and support services to be provided by Small Business Development Centers receiving assistance under this paragraph; and 
(ii)standards relating to any work plan that the Administration may require a Small Business Development Center receiving assistance under this paragraph to develop. 
(G)DefinitionsIn this section, the following definitions apply: 
(i)Indian landsThe term Indian lands has the meaning given the term Indian country in section 1151 of title 18, United States Code, the meaning given the term Indian reservation in section 151.2 of title 25, Code of Federal Regulations (as in effect on the date of enactment of this paragraph), and the meaning given the term reservation in section 4 of the Indian Child Welfare Act of 1978 (25 U.S.C. 1903). 
(ii)Indian tribeThe term Indian tribe means any band, nation, or organized group or community of Indians located in the contiguous United States, and the Metlakatla Indian Community, whose members are recognized as eligible for the services provided to Indians by the Secretary of the Interior because of their status as Indians. 
(iii)Indian tribe memberThe term Indian tribe member means a member of an Indian tribe (other than a Alaska Native). 
(iv)Alaska NativeThe term Alaska Native has the meaning given the term Native in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b)). 
(v)Native HawaiianThe term Native Hawaiian means any individual who is— 
(I)a citizen of the United States; and  
(II)a descendant of the aboriginal people, who prior to 1778, occupied and exercised sovereignty in the area that now constitutes the State of Hawaii. 
(vi)Tribal organizationThe term tribal organization has the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)). 
(H)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $7,000,000 for each of fiscal years 2006 through 2008. 
(I)Funding limitations 
(i)Nonapplicability of certain limitationsFunding under this paragraph shall be in addition to the dollar program limitations specified in paragraph (4). 
(ii)Limitation on use of fundsThe Administration may carry out this paragraph only with amounts appropriated in advance specifically to carry out this paragraph.. 
3.State consultation with tribal organizationsSection 21(c) of the Small Business Act (15 U.S.C. 648(c)) is amended by adding at the end the following: 
 
(9)Advice of local tribal organizationsA Small Business Development Center receiving a grant under this section shall request the advice of tribal organization on how best to provide assistance to Indian tribe members, Alaska Natives, and Native Hawaiians and where to locate satellite centers to provide such assistance.. 
 
 
July 28, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
